EXHIBIT 10.4 Eric JohnsonMarch 11, 2014 American Midwest Oil & Gas Corp. 2812 1st Ave. N, Suite 424 Billings, MT 59101-2312 RE: Gas Purchase Contract dated March 1, 2008, between ROC Gathering LLP (ROCG) and Targe Energy Exploration & Production LLC (Producer), Toole County, Montana. Dear Eric: Thank you for the opportunity to continue our gathering relationship through your assumption as the successor to the original Targe Gas Purchase Contract.Pursuant to the terms of that Master Agreement, this letter agreement extends the contract for the period chosen below.As always, we offer you the ability to choose your pricing mechanism.Please initial one option, sign below and fax or email it back to our offices in a timely manner. Market Safe™ Fixed Price: ROCG will pay the Producer $2.70/mmbtu at the wellhead for all gas delivered for all months from March 1, 2014 through June 30, 2015. _X Index Price:ROCG will pay the Producer the AECO monthly price minus $1.00 for gather, multiplied by 90% for fuel loss for each month from March 1, 2014 thru June 30, 2015. Two Year+ Market Safe™ Fixed Price:ROCG will pay the Producer $2.40/mmbtu at the wellhead for all gas metered from March 14, 2014thru June 30, 2016. This offer and pricing is valid if received in our office by March 14, 2014.Please call us at 406-873-2591 if you have any questions.Thank you for the opportunityto help. Continued Success, Barbara Ranck-Perry Managing Partner Agreed to and accepted the 14th day of March, 2014. Signed:/s/Eric H. Johnson. Name: Eric H. Johnson Title: VP Exploration
